         Case 1:20-cv-00706-DLC Document 228 Filed 08/18/20 Page 1 of 1


                                  UNITED STATES OF AMERICA
                                 Federal Trade Commission
                                    WASHINGTON, D.C. 20580



 Bureau of Competition
  Health Care Division

August 18, 2020

The Honorable Denise Cote
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1910
New York, NY 10007

Re: FTC, et al. v. Vyera Pharmaceuticals, LLC, et al., 1:20-cv-00706 (DLC)

Dear Judge Cote:

I write on behalf of Plaintiffs to notify Your Honor that we intend to respond to Defendant
Martin Shkreli’s opposition (ECF 227) to our letter motion (ECF 224) seeking a Court ruling that
his monitored and recorded prison communications are not privileged. In his opposition, Mr.
Shkreli failed to explain the basis for his privilege claims over these communications and instead
raised other issues and grievances, including that the Privacy Act might bar our collection of
these communications from the Federal Bureau of Prisons—a position he has never raised with
us. We intend to respond by tomorrow, August 19, and respectfully request that the Court take
no action until we have an opportunity to submit our response.


Sincerely,

/s/ Markus H. Meier

Markus H. Meier
Assistant Director
